DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 2/2/2022.
Claims 1, 12, 14, 15 and 20 have been amended.
Claims 13 and 16-19 have been cancelled.
Claims 1-12, 14, 15 and 20 remain pending and have been considered below.

Examiner’s Statement of Reasons for Allowance
Claims 1-12, 14, 15 and 20 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 12, 14, 15 and 20.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach or render the claimed invention obvious.  More specifically, the cited prior arts do not teach all features as cited in the independent claims 1, 12, 14, 15 and 20 when taken in the context of the claim as a whole:
Regarding claims 1 & 15,
“assigning a first set of work for the first software application to a processor for a particular spacecraft of the first set of spacecrafts; detecting a high radiation condition at the particular spacecraft; shutting down the processor of the particular spacecraft in response to detecting the high radiation condition; reassigning the first set of work to a processor of a different spacecraft of the first set of spacecrafts in response to detecting the high radiation condition; detecting that the high radiation condition at the particular spacecraft has ended; and reassigning the workload for the first software application including assigning a portion of the first software application to the processor for the particular spacecraft in response to detecting that the high radiation condition at the particular spacecraft has ended”

	Regarding claims 12,14 and 15,
“storing training data in a data storage system onboard one or more of the first set of spacecrafts; onboard one or more of the first set of spacecrafts, training a classifier model to establish a trained classifier based on the training data stored in the data storage system onboard one or more of the first set of spacecrafts, the classifier model is part of the first software application; storing the classifier model onboard one or more of the first set of spacecrafts; storing new data in the data storage system onboard one or more of the first set of spacecrafts; onboard one or more of the first set of spacecrafts, using the trained classifier model to classify the new data stored in the data storage system onboard one or more of the first set of spacecrafts; and reporting the classification of the new data to a ground terminal”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191